Case O:lQ-cV-60642-BB Document 6 Entered on FLSD Docket 03/19/2019 Page 1 of 2

A0440 (Rev. 06!12) SnnmlomsinaCivllActiun

 

UNITED STATES DISTRICT COURT

for the
sourth maria ofFlmida |I

 

 

 

DANNY AVlLA )
)
)
)
answers )

v. g civil A¢iion No_ 0:19-cv-coe42-BB
GTR MOTORSl INC.l A Florida for Prof|t Corporation §
)
)
D<g?"smdnnr(s) )

SUMMONS m A CIVIL ACTION

GTR MOTORS, |NC.,

GUSEV, lGOR, Registered Agent
1221 HAVES STR
HOLLYWOOD, FL 33019

TU: (Dsfendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not coimting the day you received it) - or 60 days if you
are the United Stai:el or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) _you must serve on the plaintiE an answer to the attached complaint or a motion under Rule 12 of
the Federa] Rules of Civil Procedure. 'I'hc answer or motion must be served on the plaintiff or plaintiii’s attorney,
whose name and address are:

F. SCO`|'|' F|STEL, ESQ.
F|STEL LAW G~ROUPl P.A.

1451 W. CYPRESS CREEK RD., SU|TE 300
Fl'. LAUDERDALEl FL 33309

If you fail to relpon.d, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signafm'e afCIerk or Depu¢y CIerk

Case O:lQ-cV-60642-BB Document 6 Entered on FLSD Docket 03/19/2019 Page 2 of 2

AO4-40 (Rev. 06/12) Smmmnainl€ivilAetion(PageZ)

civil A¢-.cion No. o:19-cv-eoe42-BB

 

 

PROOF OF SERVICE
(I'Ms section should not bejiled' with the court unless required by Fed. R. Cl'v. P. 4 (l))

'I'his summons for (name afindividual andrm¢. ifany)
was received by me on (dare)

El 1 personally served the simmons on the individual at @Iace)
on (@Fsre) ; or

El I left the summons at the individual’s residence or usual place of abode with (Mme)
, a person of suitable age and discretion who resides there,
on (dar¢) , and mailed a copy to the individual’s last known address; or

 

ij 1 Belved the summonl tm (mune ofl'ndlvldmn') , Who is
designated by law to accept service of process on behalfof (uame nforgmu:arion)
en lease ; or

 

EI I returned the summons unexecuted because ; or
lJ Dther (.¢pe¢.-g¢y).-
My fees are $ for travel and $ for services, for a total of $ Q_QQ .

I declare under penalty of perjury that this information is true.

Date:

 

Sewer ”s aigamap=e

 

Pr'lmed name md title

 

Semu is uri£u"ess

Additional information regarding attempted service, etc:

